CERTIFIED RESOLUTIONS I, John F. Splain, Secretary of Hussman Investment Trust (the "Trust"), hereby certify that thefollowing resolutions were adopted by the Board of Trustees of theTrust,including a majority of the Trustees who are not "interested persons" of the Trust as defined by the Investment Company Act of 1940 (the "1940 Act"), at a meeting of the Board held on September 26, 2013: RESOLVED, that it is hereby determined that the fidelity bond issued by Federal Insurance Company (the "Bond"), providing coverage in the amount of $2,500,000 and providing the Trust protection in the event of larceny or embezzlement by, among others, officers and employees of the Trust, in accordance with the requirements of Rule 17g-1 (the "Rule") under the 1940 Act, is reasonable in form and amount, after having given due consideration to, among other things,the value of the aggregate assets of the Trust to which any person covered under the Bond may haveaccess,the type and terms of the arrangements made for the custody and safekeeping of the Trust's assets and the nature of the securities in the portfolios of the Funds; and FURTHER RESOLVED, that the renewal of the Bond, for an additional annual term expiring July 20, 2014, be, and it hereby is, ratified and approved; and FURTHER RESOLVED, that payment of the premium of $4,943 for the renewal term of the Bond be, and it hereby is, ratified and approved, and further that such premium shall be allocated among Hussman Strategic Growth Fund, Hussman Strategic Total Return Fund, Hussman Strategic International Fund and Hussman Strategic Dividend Value Fund based on the relative minimum coverage requirements of the Rule applicable to the respective Funds as of the renewal date of the Bond; and FURTHER RESOLVED, that any recoveries under the Bond shall be governed by the Allocation Agreement dated September 10, 2002, as last amended on February 1, 2012; and FURTHERRESOLVED,that the Secretary of the Trust be, and he hereby is, designated as the person who shall make all filings and give all notices required by paragraph (g) of the Rule; and FURTHER RESOLVED,that all actions previously taken by the officers of the Trust to renew the Bond, for an additional annual term expiring July 20, 2014 be, and they hereby are, ratified and approved. September 26, 2013 /s/ John F. Splain John F. Splain, Secretary
